In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00216-CV

WEST HARWOOD 334B LAND TRUST,                 §    On Appeal from the 96th District Court
KINGMAN HOLDINGS, LLC, TRUSTEE,
Appellant
                                              §    of Tarrant County (096-317550-20)

V.
                                              §    April 1, 2021

EUGENIE CLEMENT AND ROSEMARY
CLEMENT, Appellees                            §    Memorandum Opinion by Justice Wallach


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the amended temporary

injunction order of the trial court is reversed and the case is remanded to the trial

court for further proceedings.

       It is further ordered that Appellees Eugenie Clement and Rosemary Clement

shall pay all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach